In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-15-00519-CR
                              NO. 09-15-00520-CR
                             _________________

                        CHASE A. BRANT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee
________________________________________________________________________

                  On Appeal from the 221st District Court
                        Montgomery County, Texas
              Trial Cause No. 15-03-03211-CR (Counts 1 and 2)
________________________________________________________________________

                         MEMORANDUM OPINION

      Chase A. Brant filed an appeal from the trial court’s oral denial of his

request for bond during the pendency of his appeals. In response, the State argued

that Brant’s appeals should be dismissed because the trial court had not signed

written orders reflecting its verbal denial of Brant’s request. On September 6,

2016, we abated the appeals and remanded the cases to the trial court for entry of

signed orders on Brant’s motion for release on bail pending the appeals. On

                                        1
September 13, 2016, the trial court signed an order granting Brant’s request and

ordering that he “may be released if he makes an appeal bond in the amount of

$300,000.”

      Our review of the records and briefing in these appeals leads us to conclude

that we must address whether these cases have become moot. “The mootness

doctrine limits courts to deciding cases in which an actual controversy exists.” Ex

parte Flores, 130 S.W.3d 100, 104–05 (Tex. App.—El Paso 2003, pet. ref’d).

Thus, an appeal becomes moot when there ceases to be a controversy between the

parties. Id. at 105.Here, Brant’s complaint on appeal pertains only to the trial

court’s oral denial of his request for bail pending appeal. Brant asked this Court to

remand his cases to the trial court so that it could set a reasonable bond in each

case. Because the trial court has since granted Brant’s request for bond, Brant’s

sole issue on appeal is moot.

      On October 20, 2016, we sent a letter to the parties questioning our

jurisdiction and warned the parties that the appeals are subject to dismissal for

mootness unless any party desiring to continue the appeals filed a written response

by November 4, 2016. The parties did not file a response. Accordingly, we dismiss

Brant’s appeals. See Tex. R. App. P. 42.3(a), 43.2(f).



                                         2
      APPEALS DISMISSED.



                                           ______________________________
                                                  CHARLES KREGER
                                                       Justice

Submitted on August 17, 2016
Opinion Delivered November 16, 2016
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3